Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 02/07/2022 has been entered. Claim 15 remain pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Final Office Action mailed 08/13/2021.   
	
Reasons for Allowance
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the closest prior art of Jardemark et al. (US 20040182707 A1) fails to teach wherein the apparatus comprises a launching chamber and the method of launching a probe object and detecting and recording the response signal as claimed (as stated previously in the Final Rejection filed 08/13/2021, see pages 16-17). 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 15. Thus, claim 15 is deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798            
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797